DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022  has been entered.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, the following is noted:
With regard to applicant’s arguments on pages 12-13 directed towards the previous 112 rejection of claim 21,
The Examiner respectfully disagrees with applicant in that paragraph [0025] collectively refers to each slot when it states that other shapes can be used.  As such, this paragraph is reasonably referring to how the slots call collectively be a rectangular shape or some other shape, and it does not reasonably include the interpretation that each slot can be formed from a shape that is different from the other slots.  Furthermore, the Examiner respectfully disagrees that a person of ordinary skill in the art would know what non-rectangular shape applicant is referring to or intended to include in light of paragraph [0025].  Applicant does not reasonably establish the metes and bounds of what shapes could and could not be used other than a rectangular shape. Stating that other shapes can be used would reasonably include any and all shapes both in existence and those not yet contemplated.  This is because applicant has not provided any guidance as to what the phrase “other shapes” is meant to include.  However, applicant has not reasonably demonstrated that any and all shapes would reasonably work in the claimed invention.  While breadth is not to be confused with indefiniteness, “In certain circumstances, however, a Markush group may be so expansive that persons skilled in the art cannot determine the metes and bounds of the claimed invention … In such a circumstance, a rejection of the claim for indefiniteness under 35 U.S.C. 112(b)  is appropriate” (MPEP 2173.05(h)).  While not recited as an alternative limitation, the same logic applies because, in the instant case, applicant’s claim limitation is so expansive, that the metes and bounds of what would and would not be included as the second shape in claim 21 cannot reasonably be identified as applicant has not provided any reasonably guidance as to what the second shape could reasonable be in the context of the disclosure.  Additionally, the scope of the claim feature is not fully enabled for the reasons stated below.  As such, the Examiner respectfully disagrees with applicant.
Claim Objections
Claims 1, 9, and 18 are objected to because of the following informalities:  
As to Claims 1, 9, and 18,
The term “immediatly” on line 11 of Claim 1 and line 19 of Claims 9 and 18 contains a typographical issue.  It is suggested to state “immediately.”
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14-18, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claims 1, 9, and 18,
The phrase “the first slot set comprises a first trace angle that is an angle between the first geometric plane and a longitudinal axis of the housing, wherein a first slot of the first slot set is perpendicular to the first trace angle, wherein a second slot of the first slot set is positioned at a first point in the housing immediatly overlapping a second point of the first loop antenna, wherein the first point and the second point form a line that is normal to the longitudinal axis, and wherein the second slot of the first slot set is non-perpendicular to the first trace angle from a point of view along the line” on lines 7-14 of Claim 1, lines 13-20 of Claim 9, and lines 16-23 of Claim 18 introduces new matter.  
On a first note and as addressed below, it is unclear what applicant means by stating that the slots are or are not perpendicular to the above trace angles.  An angle is a measure of the relative orientation of two objects, but the angle itself is not a physical component that can reasonably be used as a reference point for another angle. Meaning, stating that angle X is perpendicular to or 90 degrees from angle Y is unclear because angle X.  This is because angle X does not reasonably form an angle relative to or with respect to angle Y.  Instead, angle X may be perpendicular to one or both of the objects that define angle Y, but this is not the same thing as the angle Y that is formed between the objects.  As such, the following responses are based upon a best understood interpretation of applicant’s claim language.  
The above phrase introduces new matter because the original disclosure does not state that a slot set includes a first slot that is perpendicular to the first trace angle and a second slot is non-perpendicular to the first trace angle.  Paragraph [0036] of the published application explains that “the trace angles 508 (e.g., relative to the longitudinal axis 314) of the longitudinal slots 405, 407, and 409 may to decreased to less than 54.7 degrees. Additionally the slot angles 502, 504, and 506 of the longitudinal slots 405, 407, and 409 may be adjusted to a value less than 90 degrees to also minimize or otherwise reduce leakage of the dipole EM fields. Thus, the longitudinal slots 405, 407, and 409 may not always be perpendicular to the loop antennas 302, 304, and 306.”  As such, the first issue here is that the slots are not disclosed to be perpendicular to a trace angle.  The trace angle in this paragraph is disclosed to be less than 54.7 degrees, but the exact degree of the trace angle is not disclosed in this paragraph or embodiment.  Applicant does later claim angles for the trace angle (see Claim 5 for example), but the slots would not reasonably be perpendicular to these angles in light of the disclosure.  As explained in paragraph [0030] and essentially claimed, a trace angle is the angle between a plane defined by the centers of the slots of the slot set and the longitudinal axis 314.  This is seen in Figure 5 where the trace angle 508 is the angle between the above noted plane and axis 314  As such, no slot will ever, as best understood, be perpendicular to this angle because the angle of the slot will never be 90 degrees greater or less than the trace angle.  While applicant may mean to state that the slot is 90 degrees with respect to the plane itself, this is not claimed.  Furthermore, paragraph [0036] refers to the slots collectively and not individually.  For example, the paragraph states “the slot angles 502, 504, and 506 of the longitudinal slots 405, 407, and 409 may be adjusted to a value less than 90 degrees to also minimize or otherwise reduce leakage of the dipole EM fields.”  Applicant is therefore stating that collectively, all of the slots may have a non-90 degree angle, and this paragraph does not reasonably state that different slots within a slot set can have differing angles.  This paragraph furthermore does not reasonably state that one slot can be perpendicular as claimed and another slot of the same slot set will be non-perpendicular.  This is further emphasized where applicant again collective notes “Thus, the longitudinal slots 405, 407, and 409 may not always be perpendicular to the loop antennas 302, 304, and 306.”  The originally disclose does not state or disclose that slots of the same slot set includes one slot being perpendicular to a trace angle or the above noted plane and where, in the same slot set, another slot is non-perpendicular to the trace angle or above noted plane.  As such, this phrase introduces new matter.
The phrase “a second slot set that overlaps and follows the path of the second loop antenna, wherein centers of all slots of the second slot set define a second geometric plane, wherein the second slot set comprises a second trace angle that is an angle between the second geometric plane and a longitudinal axis of the housing, and wherein a first slot of the second slot set is perpendicular to the second trace angle” on lines 15-19 of Claim 1, lines 21-25 of Claim 9, and lines 24-29 of Claim 18 introduces new matter.
The above phrase introduces new matter because the original disclosure does not state that a slot set includes a first slot that is perpendicular to the second trace angle.  Paragraph [0036] of the published application explains that “the trace angles 508 (e.g., relative to the longitudinal axis 314) of the longitudinal slots 405, 407, and 409 may to decreased to less than 54.7 degrees. Additionally the slot angles 502, 504, and 506 of the longitudinal slots 405, 407, and 409 may be adjusted to a value less than 90 degrees to also minimize or otherwise reduce leakage of the dipole EM fields. Thus, the longitudinal slots 405, 407, and 409 may not always be perpendicular to the loop antennas 302, 304, and 306.”  As such, the first issue here is that the slots are not disclosed to be perpendicular to a trace angle.  The trace angle in this paragraph is disclosed to be less than 54.7 degrees, but the exact degree of the trace angle is not disclosed in this paragraph or embodiment.  As explained in paragraph [0030] and essentially claimed, a trace angle is the angle between a plane defined by the centers of the slots of the slot set and the longitudinal axis 314.  This is seen in Figure 5 where the trace angle 508 is the angle between the above noted plane and axis 314  As such, no slot will ever, as best understood, be perpendicular to this angle because the angle of the slot will never be 90 degrees greater or less than the trace angle.  While applicant may mean to state that the slot is 90 degrees with respect to the plane itself, this is not claimed.
The phrase “a third slot set that overlaps and follows the path of the third loop antenna, wherein centers of all slots of the third slot set define a third geometric plane, wherein the third slot set comprises a third trace angle that is an angle between the third geometric plane and a longitudinal axis of the housing, and wherein a first slot of the third slot set is perpendicular to the third trace angle” on lines 20-24 of Claim 1, lines 26-30 of Claim 9, and lines 30-34 of Claim 18 introduces new matter. 
The above phrase introduces new matter because the original disclosure does not state that a slot set includes a first slot that is perpendicular to the third trace angle.  Paragraph [0036] of the published application explains that “the trace angles 508 (e.g., relative to the longitudinal axis 314) of the longitudinal slots 405, 407, and 409 may to decreased to less than 54.7 degrees. Additionally the slot angles 502, 504, and 506 of the longitudinal slots 405, 407, and 409 may be adjusted to a value less than 90 degrees to also minimize or otherwise reduce leakage of the dipole EM fields. Thus, the longitudinal slots 405, 407, and 409 may not always be perpendicular to the loop antennas 302, 304, and 306.”  As such, the first issue here is that the slots are not disclosed to be perpendicular to a trace angle.  The trace angle in this paragraph is disclosed to be less than 54.7 degrees, but the exact degree of the trace angle is not disclosed in this paragraph or embodiment.  As explained in paragraph [0030] and essentially claimed, a trace angle is the angle between a plane defined by the centers of the slots of the slot set and the longitudinal axis 314.  This is seen in Figure 5 where the trace angle 508 is the angle between the above noted plane and axis 314  As such, no slot will ever, as best understood, be perpendicular to this angle because the angle of the slot will never be 90 degrees greater or less than the trace angle.  While applicant may mean to state that the slot is 90 degrees with respect to the plane itself, this is not claimed.
As to Claim 21,
The phrase “a first shape of a first slot of the three slot sets is different from a second shape of a second slot of the three slot sets” on lines 1-2 introduces new matter and lacks proper written description.  The Examiner acknowledges paragraph [0025] of the disclosure; however this paragraph explains that each slot 405, 407, and 409 are formed in the shape of a rectangle but could alternatively exhibit other shapes. Paragraph [0025] furthermore collectively refers to each slot when it states that other shapes can be used.  As such, this paragraph is reasonably referring to how the slots call collectively be a rectangular shape or some other shape, and it does not reasonably include the interpretation that each slot can be formed from a shape that is different from the other slots.  Furthermore, the Examiner respectfully notes that a person of ordinary skill in the art would not know what non-rectangular shape applicant is referring to or intended to include in light of paragraph [0025].  Applicant does not reasonably establish what other non-rectangular shapes can be used for the slots. Stating that other shapes can be used would reasonably include any and all shapes both in existence and those not yet contemplated.  This is because applicant has not provided any guidance as to what the phrase “other shapes” is meant to include.  However, applicant has not reasonably demonstrated that any and all shapes would reasonably work in the claimed invention.  As such, the above claim language introduces new matter and lacks proper written description because the disclosure 1) does not reasonably include the slots having different shapes from each other and instead only reasonably includes changing all of the slots from a rectangular shape to another shape; and 2) applicant does not reasonably establish what other shapes could be used for the slots.  As such, applicant’s disclosure does not reasonably establish possession for any shape other than a rectangular shape. 
As to Claims 2-8, 10-12, 14-17, and 21,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stands rejected for the same reasons.
   Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for a first shape of a first slot of the three slot sets is different from a second shape of a second slot of the three slot sets. Specifically, the Examiner does not find any explanation as to how applicant is implementing the above second shape. This is a scope of enablement rejection because the specification does not enable one of ordinary skill to use the invention commensurate with the scope of the claims without undue experimentation.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability or unpredictability in the art; 
(F) The amount of direction or guidance presented by invent	tor; 
(G) The existence or absence of working examples; and 
(H) The quantity of experimentation necessary. 
See In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988);
MPEP §2164.01(a)

As to factor (A), the Examiner notes that the claim 21 is unbounded.  Applicant has not provided any explanation as to how applicant is implementing the second shape as claimed, and as such claim 21 would cover any and every way possible to accomplish the second shape, including shapes not yet invented or contemplated.
As to factor (G), the Examiner notes that applicant has not provided sufficient working examples via the specification commensurate with the scope of the claims.  Applicant does not provide any example of how applicant implements the second shape, and thus, a first shape of a first slot of the three slot sets is different from a second shape of a second slot of the three slot sets. The specification is silent as to any shape other than a rectangular shape.  Therefore, the specification fails to disclose any suitable and sufficient working examples to perform the above claimed a first shape of a first slot of the three slot sets is different from a second shape of a second slot of the three slot sets because applicant provides no guidance or explanation as to what the second shape can be.  While the shape must be a slot, a slot can be formed in essentially an infinite number of shapes and sizes.  Paragraph [0025] explains that each slot is formed in the shape of a rectangle, but could alternatively exhibit other shapes.  No further explanation is provided.  Applicant therefore does not reasonably explain what other shapes are contemplated.  Applicant’s claimed second shape, in light of the disclosure, could reasonably include any and every shape, but because applicant does not provide any reasonable guidance as to what the second shape could be,  applicant does not reasonably establish that all shapes covered by the scope of the claim would reasonably work in the combination.  Certain shapes, reasonably included in the scope of the claim, may inhibit or interference with the fields generated by the coils.  A star shape, for example, which would include at least one slot and thus reasonable be a slot, may impact the field due to its shape.  The same is reasonable for a non-symmetrically shaped slot or for an S-shaped slot.  Certain slots may be of a shape and size that would cause the shield to be too weak, such as a large circular or triangular shaped slot, both of which would be included in the scope of the claim.  Lastly, applicant does not reasonably show or explain how all of the slot shapes that could be included as the second slot would work in combination with a first slot with a rectangular shape.
As to factor (H), the Examiner notes that the quantity of experimentation need is high.  Applicant provides no examples or explanation as to how applicant is implementing a first shape of a first slot of the three slot sets is different from a second shape of a second slot of the three slot sets.  Applicant further does not provide any details as to what the second slot can be in light of the disclosure, or how such a slot could be implemented with a first slot of a rectangular shape.  Thus, one having ordinary skill in the art would have to independently identify the type of slot that could be used for the shield such that the field generated by the antennas is not impacted and passes through the shield in a relatively uniform manner in order to perform or accomplish the claimed functions.  A person of ordinary skill in the art would have to independently figure out what shapes could be used for the second slot, including those that would not cause an issue when the first slot is of a different shape.
In view of the forgoing, the Examiner finds that the unbounded modes of operation are directed to an invention for which no working examples have been provided commensurate with the scope of the claims.  Based on the Wands factors (A), (G), and (H), the Examiner concludes that applicant's specification does not enable those skilled in the art to make and use the full scope of the claimed invention without undue experimentation.  The Examiner notes that the claimed a first shape of a first slot of the three slot sets is different from a second shape of a second slot of the three slot sets encompass any and all structures and/or acts for achieving their results and operation, including those which were not what the applicant had invented and those which could be invented in the future.  As such, claim 21 is rejected under 35 U.S.C. §112 (1st ¶) for lacking an enabling disclosure commensurate with the scope of the claims.
 (Note with regard to the above rejections: 
To be clear, this rejection is a scope of enablement rejection and not a general enablement rejection.  There are two types of enablement rejections: (1) a  scope of enablement rejection, and (2) a general enablement rejection.  The difference between the two enablement rejections was described in  In re Cortright, 165 F3d 1353, 49 USPQ2d 1464 (Fed. Cir. 1999): The PTO will make a scope of enablement rejection where the written description enables something within the scope of the claims, but the claims are not limited to that scope.  See  Manual of Patent Examining Procedures (“M.P.E.P.”) Section 706.03(c), form Para. 7.31.03 (Rev. 3, July 1997). This type of rejection is marked by language stating that the specification does not enable one of ordinary skill to use the invention commensurate with the scope of the claims. On the other hand, if the written description does not enable any subject matter within the scope of the claims, the PTO will make a general enablement rejection, stating that the specification does not teach how to make or use the invention.  See M.P.E.P. Section 706.03(c), form Para. 7.31.02.
In re Cortright, 49 USPQ2d at 1466 (emphasis added).)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claims 1, 9, and 18,
The phrase “the first slot set comprises a first trace angle that is an angle between the first geometric plane and a longitudinal axis of the housing, wherein a first slot of the first slot set is perpendicular to the first trace angle, wherein a second slot of the first slot set is positioned at a first point in the housing immediatly overlapping a second point of the first loop antenna, wherein the first point and the second point form a line that is normal to the longitudinal axis, and wherein the second slot of the first slot set is non-perpendicular to the first trace angle from a point of view along the line” on lines 7-14 of Claim 1, lines 13-20 of Claim 9, and lines 16-23 of Claim 18 is indefinite
The above phrase is indefinite because it is unclear what applicant means by stating that the slots are or are not perpendicular to the above trace angles.  An angle is a measure of the relative orientation of two objects, but the angle itself is not a physical component that can reasonably be used as a reference point for another angle. Meaning, stating that angle X is perpendicular to or 90 degrees from angle Y is unclear because angle X.  This is because angle X does not reasonably form an angle relative to or with respect to angle Y.  Instead, angle X may be perpendicular to one or both of the objects that define angle Y, but this is not the same thing as the angle Y that is formed between the objects.  It is therefore unclear what applicant means by stating that the above slots are perpendicular or non-perpendicular to the above trace angle.  For the purpose of compact prosecution, the Examiner is interpreting the above feature to mean that the slots are perpendicular or non-perpendicular to the claimed plane.
The phrase “a second slot set that overlaps and follows the path of the second loop antenna, wherein centers of all slots of the second slot set define a second geometric plane, wherein the second slot set comprises a second trace angle that is an angle between the second geometric plane and a longitudinal axis of the housing, and wherein a first slot of the second slot set is perpendicular to the second trace angle” on lines 15-19 of Claim 1, lines 21-25 of Claim 9, and lines 24-29 of Claim 18 is indefinite.
The above phrase is indefinite because it is unclear what applicant means by stating that the slots are or are not perpendicular to the above trace angles.  An angle is a measure of the relative orientation of two objects, but the angle itself is not a physical component that can reasonably be used as a reference point for another angle. Meaning, stating that angle X is perpendicular to or 90 degrees from angle Y is unclear because angle X.  This is because angle X does not reasonably form an angle relative to or with respect to angle Y.  Instead, angle X may be perpendicular to one or both of the objects that define angle Y, but this is not the same thing as the angle Y that is formed between the objects.  It is therefore unclear what applicant means by stating that the above slot is perpendicular to the above trace angle.  For the purpose of compact prosecution, the Examiner is interpreting the above feature to mean that the slot is perpendicular to the claimed plane.
The phrase “a third slot set that overlaps and follows the path of the third loop antenna, wherein centers of all slots of the third slot set define a third geometric plane, wherein the third slot set comprises a third trace angle that is an angle between the third geometric plane and a longitudinal axis of the housing, and wherein a first slot of the third slot set is perpendicular to the third trace angle” on lines 20-24 of Claim 1, lines 26-30 of Claim 9, and lines 30-34 of Claim 18 introduces new matter. 
The above phrase is indefinite because it is unclear what applicant means by stating that the slots are or are not perpendicular to the above trace angles.  An angle is a measure of the relative orientation of two objects, but the angle itself is not a physical component that can reasonably be used as a reference point for another angle. Meaning, stating that angle X is perpendicular to or 90 degrees from angle Y is unclear because angle X.  This is because angle X does not reasonably form an angle relative to or with respect to angle Y.  Instead, angle X may be perpendicular to one or both of the objects that define angle Y, but this is not the same thing as the angle Y that is formed between the objects.  It is therefore unclear what applicant means by stating that the above slot is perpendicular to the above trace angle.  For the purpose of compact prosecution, the Examiner is interpreting the above feature to mean that the slot is perpendicular to the claimed plane.
As to Claim 21,
The phrase “a first shape of a first slot of the three slot sets is different from a second shape of a second slot of the three slot sets” on lines 1-2 is indefinite.
A person of ordinary skill in the art would not reasonably know what non-rectangular shape applicant is referring to or intended to include in light of paragraph [0025].  Applicant does not reasonably establish the metes and bounds of what shapes could and could not be used other than a rectangular shape. Stating that other shapes can be used would reasonably include any and all shapes both in existence and those not yet contemplated.  This is because applicant has not provided any guidance as to what the phrase “other shapes” is meant to include.  However, applicant has not reasonably demonstrated that any and all shapes would reasonably work in the claimed invention.  While breadth is not to be confused with indefiniteness, “In certain circumstances, however, a Markush group may be so expansive that persons skilled in the art cannot determine the metes and bounds of the claimed invention … In such a circumstance, a rejection of the claim for indefiniteness under 35 U.S.C. 112(b)  is appropriate” (MPEP 2173.05(h)).  While not recited as an alternative limitation, the same logic reasonably applies because, in the instant case, applicant’s claim limitation is so expansive, that the metes and bounds of what would and would not be included as the second shape in claim 21 cannot reasonably be identified as applicant has not provided any reasonably guidance as to what the second shape could reasonable be in the context of the disclosure.  
As to Claims 2-8, 10-12, 14-17, and 21,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stands rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-12, 14-16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Homan et al. (Homan) (US 2013/0191028) in view of Bittar et al. (Bittar) (WO 2018/132086 A1).
As to Claim 1,
Homan discloses a triad antenna shield (Paragraphs [0075], [0076]), comprising: a housing positionable radially external to three loop antennas of a resistivity logging tool (Paragraphs [0070], [0075], [0076] / note the shield is placed external to and over the loop antennas), the housing defining three slot sets (Figure 12B / note how each antenna has its own slot set), wherein the three loop antennas include a first loop antenna, a second loop antenna, and a third loop antenna (Paragraph [0076]); and wherein the three slot sets comprise: a first slot set that overlaps and follows the path of the first loop antenna (Paragraph [0076]), (Figure 12B), wherein centers of all slots of the first slot set define a first geometric plane (Paragraph [0076]), (Figure 12B / note the slots follow their respective loop antenna in the same manner as applicant and thus must disclose the claimed plane), wherein the first slot set comprises a first trace angle that is an angle between the first geometric plane and a longitudinal axis of the housing (Paragraph [0076] / the angle can be 54.74 degrees), (Figure 12B), wherein a first slot of the first slot set is perpendicular to the first trace angle (Figure 12B), wherein a second slot of the first slot set is positioned at a first point in the housing immediately overlapping a second point of the first loop antenna, wherein the first point and the second point form a line that is normal to the longitudinal axis, and wherein the second slot of the first slot set is perpendicular to the first trace angle from a point of view along the line (Figure 12B); a second slot set that overlaps and follows the path of the second loop antenna  (Paragraph [0076]), (Figure 12B), wherein centers of all slots of the second slot set define a second geometric plane  (Paragraph [0076]), (Figure 12B), wherein the second slot set comprises a second trace angle that is an angle between the second geometric plane and a longitudinal axis of the housing  (Paragraph [0076] / again note 54.74 degrees), (Figure 12B), and wherein a first slot of the second slot set is perpendicular to the second trace angle  (Paragraph [0076]), (Figure 12B); and a third slot set that overlaps and follows the path of the third loop antenna  (Paragraph [0076]), (Figure 12B), wherein centers of all slots of the third slot set define a third geometric plane  (Paragraph [0076]), (Figure 12B), wherein the third slot set comprises a third trace angle that is an angle between the third geometric plane and a longitudinal axis of the housing, and wherein a first slot of the third slot set is perpendicular to the third trace angle (Paragraphs [0070], [0075], [0076]), (Figures 11,12B).
Homan does not disclose the second slot of the first slot set is non-perpendicular to the first trace angle from a point of view along the line.
Bittar discloses the second slot of the first slot set is non-perpendicular to the first trace angle from a point of view along the line (Paragraph [0062] / note that this reference is being interpreted in the same manner that applicant is interpreting the instant application with regard to the above feature.  As such, because Bittar explains that the slots are “substantially perpendicular” to the adjacent coil (loop antenna), where substantially perpendicular means and includes a +/- 10 degree offset from a true perpendicular relationship, Bittar reasonably includes having one slot that is 90 degrees to the trace angle / loop antenna, and another slot that is greater or less than 90 degrees to the trace angle / loop antenna).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Homan to include the second slot of the first slot set is non-perpendicular to the first trace angle from a point of view along the line as taught by Bittar in order to advantageously reduce the cost of the device and complexity of the equipment needed to form the shield by not requiring the slots to be formed with very high precision such that they are exactly perpendicular to the trace angle / loop antenna and instead allow for a reasonable variance.  
As to Claim 2,
Homan does not disclose at least one slot set of the three slot sets comprises: a third slot comprising a first slot length; and a fourth slot comprising a second slot length that is different from the first slot length.
Bittar discloses at least one slot set of the slot set comprises: a third slot comprising a first slot length; and a fourth slot comprising a second slot length that is different from the first slot length. (Paragraph [0066]), (Figure 10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Homan to include at least one of the slot sets comprises: a first slot comprising a first slot length; and a second slot comprising a second slot length that is different from the first slot length given the above disclosure and teaching of Bittar in order to advantageously help minimize the gain loss through the antenna shield but also maintain the structural integrity and strength of the antenna shield (Paragraph [0066]).
As to Claim 3,
Homan discloses the first slot set comprises a first orientation, the second slot set comprises a second orientation, and the third slot set comprises a third orientation (Figures 11,12B), and wherein the second orientation is offset by 120 degrees around a circumference of the triad antenna shield from the first orientation and the third orientation is offset by 240 degrees around the circumference of the triad antenna shield from the first orientation (Figures 11,12B), (Paragraph [0076] / note the antennas are offset by 120 degrees and it is reasonable to therefore state that the slots are therefore offset from each other by 120 degrees and are therefore oriented 120 degrees apart with respect to the first antenna).
As to Claim 4,
Homan discloses the housing comprises no more than the three slot sets to overlap no more than three antennas (Figures 11,12B / note only three antennas and three slots sets are disclosed as there is only one slot set per one of the three antennas).
As to Claim 5,
Homan discloses the first trace angle, the second trace angle, and the third trace angle are each between 48 degrees and 58 degrees (Paragraph [0076] / note the particular angle noted in the above rejection of claim 1 can be the 54.74 degrees mentioned in this paragraph).
As to Claim 7,
Homan discloses the three slot sets are positionable around the resistivity logging tool to generate a shield gain of greater than 0.25 during operation of the resistivity logging tool (Figures 11,12B), (Paragraph [0076] / Homan discloses a substantially similar arrangement as applicant where the coils are all offset by 120 degrees, the slots have a trace angle of between 48 and 58 degrees, and the slots are similarly placed and implemented as applicant’s slots.  As such, because of the similarity between Homan and the instant application, Homan reasonably includes slot sets that are positionable to generate the above shield gain.).
As to Claim 8,
Homan discloses a first layer comprising a metallic material and comprising the three slot sets; and a second layer comprising non-metallic material positionable within the first layer, wherein the second layer covers the three slot sets (Paragraph [0068] / note either the non-conductor that the coils are embedded in or the non-conductive tube can be all or part of the first layer, and the first layer can be only the metallic material that forms the shield or the combination of the metallic material plus the part of the non-conductive material directly within and contacting the metallic material).
As to Claim 9,
Homan discloses a wellbore logging tool, comprising: a first loop antenna comprising a first plurality of windings wrapped at a first winding angle with respect to a longitudinal axis of the wellbore logging tool (Paragraphs [0068],[0075], [0076]), (Figures 11,12B / a first of the co-located coils) ; a second loop antenna co-located with the first loop antenna and comprising a second plurality of windings wrapped at a second winding angle with respect to the longitudinal axis (Paragraphs [0068],[0075], [0076]), (Figures 11,12B / a second of the co-located coils spaced 120 degrees from the first at a winding angle 54.74 degrees with respect to the longitudinal axis ); a third loop antenna co-located with the first loop antenna and the second loop antenna and comprising a third plurality of windings wrapped at a third winding angle with respect to the longitudinal axis (Paragraphs [0068],[0075], [0076]), (Figures 11,12B / a third of the co-located coils spaced 240 degrees from the first); and an antenna shield positionable radially external to the first loop antenna, the second loop antenna, and the third loop antenna (Paragraphs [0068],[0075], [0076]), (Figures 11,12B / note shield around the coils), wherein the antenna shield comprises a housing defining three slot sets (Figure 12B / note how each antenna has its own slot set), wherein the three slot sets comprise: a first slot set that overlaps and follows the path of the first loop antenna (Paragraph [0076]), (Figure 12B), wherein centers of all slots of the first slot set define a first geometric plane (Paragraph [0076]), (Figure 12B / note the slots follow their respective loop antenna in the same manner as applicant and thus must disclose the claimed plane), wherein the first slot set comprises a first trace angle that is an angle between the first geometric plane and a longitudinal axis of the housing (Paragraph [0076] / the angle can be 54.74 degrees), (Figure 12B), wherein a first slot of the first slot set is perpendicular to the first trace angle (Figure 12B), wherein a second slot of the first slot set is positioned at a first point in the housing immediately overlapping a second point of the first loop antenna, wherein the first point and the second point form a line that is normal to the longitudinal axis, and wherein the second slot of the first slot set is perpendicular to the first trace angle from a point of view along the line (Figure 12B); a second slot set that overlaps and follows the path of the second loop antenna  (Paragraph [0076]), (Figure 12B), wherein centers of all slots of the second slot set define a second geometric plane  (Paragraph [0076]), (Figure 12B), wherein the second slot set comprises a second trace angle that is an angle between the second geometric plane and a longitudinal axis of the housing  (Paragraph [0076] / again note 54.74 degrees), (Figure 12B), and wherein a first slot of the second slot set is perpendicular to the second trace angle  (Paragraph [0076]), (Figure 12B); and a third slot set that overlaps and follows the path of the third loop antenna  (Paragraph [0076]), (Figure 12B), wherein centers of all slots of the third slot set define a third geometric plane  (Paragraph [0076]), (Figure 12B), wherein the third slot set comprises a third trace angle that is an angle between the third geometric plane and a longitudinal axis of the housing, and wherein a first slot of the third slot set is perpendicular to the third trace angle (Paragraphs [0070], [0075], [0076]), (Figures 11,12B).
Homan does not disclose the second slot of the first slot set is non-perpendicular to the first trace angle from a point of view along the line.
Bittar discloses the second slot of the first slot set is non-perpendicular to the first trace angle from a point of view along the line (Paragraph [0062] / note that this reference is being interpreted in the same manner that applicant is interpreting the instant application with regard to the above feature.  As such, because Bittar explains that the slots are “substantially perpendicular” to the adjacent coil (loop antenna), where substantially perpendicular means and includes a +/- 10 degree offset from a true perpendicular relationship, Bittar reasonably includes having one slot that is 90 degrees to the trace angle / loop antenna, and another slot that is greater or less than 90 degrees to the trace angle / loop antenna).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Homan to include the second slot of the first slot set is non-perpendicular to the first trace angle from a point of view along the line as taught by Bittar in order to advantageously reduce the cost of the device and complexity of the equipment needed to form the shield by not requiring the slots to be formed with very high precision such that they are exactly perpendicular to the trace angle / loop antenna and instead allow for a reasonable variance.  
As to Claim 10,
Homan discloses the first winding angle, the second winding angle, and the third winding angle are each between 45 and 65 degrees (Paragraph [0076] / note 54.74 degrees).
As to Claim 11,
Homan discloses the first set of slots comprises the first trace angle, the second trace angle, and the third trace angle are each between 45 and 65 degrees (Figures 11,12B), (Paragraph [0076] / note 54.74 degrees).
As to Claim 12,
Homan does not disclose the first trace angle, the second trace angle, and the third trace angle are different from the first winding angle, the second winding angle, and the third winding angle.
Bittar discloses the trace angle (916) of the slots is different than the winding angle (Paragraphs [0063], [0098] / note stating that the slot angle and winding angle are substantially the same or “similar” reasonably includes them being different, even if just slightly).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Homan to include the first trace angle, the second trace angle, and the third trace angle are different from the first winding angle, the second winding angle, and the third winding angle given the above disclosure and teaching of Bittar in order to advantageously utilize a slot pattern and angle that helps to reduce the gain loss of the antenna shield while reserving the tilt angle of the coil (Paragraph [0064]), and to advantageously reduce the cost of the device and complexity of the equipment needed to form the shield by not requiring the slots to be formed with very high precision such that they perfectly track the angle of the shield and instead allow for a reasonable variance.  
As to Claim 14,
Homan discloses the first slot set comprises a first set of slot angles with respect to a path of the first loop antenna, the second slot set comprises a second set of slot angles with respect to a path of the second loop antenna, and the third slot set comprises a third set of slot angles with respect to a path of the third loop antenna, and wherein the first set of slot angles, the second set of slot angles, and the third set of slot angles are between 80 degrees and 90 degrees with respect to the paths of the first loop antenna, the second loop antenna, and the third loop antenna (Figure 12B / note the slots are perpendicular to the path of their respective loop antennas and are therefore 90 degrees with respect to the path of each loop antenna that they are immediately adjacent).
As to Claim 15,
Homan discloses a tool mandrel coupleable to a drill string or a wireline for insertion of the wellbore logging tool into a wellbore, wherein the first loop antenna, the second loop antenna, the third loop antenna, and the antenna shield are positionable around the tool mandrel (Figures 1, 11), (Abstract / note the coils on the tool which must be on a mandrel as the tool is an MWD or LWD tool) .
As to Claim 16,
Homan discloses effective angles of electromagnetic signals transmitted from each of the first loop antenna, the second loop antenna, and the third loop antenna through the antenna shield are within 7 degrees of the first winding angle, the second winding angle, and the third winding angle (Figures 11,12B), (Paragraph [0076] / Homan discloses a substantially similar arrangement as applicant where the coils are all offset by 120 degrees, the slots have a trace angle of between 48 and 58 degrees, and the slots are similarly placed and implemented as applicant’s slots.  As such, because of the similarity between Homan and the instant application, Homan reasonably includes that the effective angles of the signals are within 7 degrees of the winding angles as claimed.).
As to Claim 18,
Homan discloses introducing a wellbore logging tool into a wellbore (Figure 1), the wellbore logging tool comprising: a first loop antenna comprising a first plurality of windings wrapped at a first winding angle with respect to a longitudinal axis of the wellbore logging tool (Paragraphs [0068],[0075], [0076]), (Figures 11,12B / a first of the co-located coils) ; a second loop antenna co-located with the first loop antenna and comprising a second plurality of windings wrapped at a second winding angle with respect to the longitudinal axis (Paragraphs [0068],[0075], [0076]), (Figures 11,12B / a second of the co-located coils spaced 120 degrees from the first at a winding angle 54.74 degrees with respect to the longitudinal axis ); a third loop antenna co-located with the first loop antenna and the second loop antenna and comprising a third plurality of windings wrapped at a third winding angle with respect to the longitudinal axis (Paragraphs [0068],[0075], [0076]), (Figures 11,12B / a third of the co-located coils spaced 240 degrees from the first); and an antenna shield positionable radially external to the first loop antenna, the second loop antenna, and the third loop antenna (Paragraphs [0068],[0075], [0076]), (Figures 11,12B / note shield around the coils), wherein the antenna shield comprises a housing defining three slot sets (Figure 12B / note how each antenna has its own slot set), wherein the three slot sets comprise: a first slot set that overlaps and follows the path of the first loop antenna (Paragraph [0076]), (Figure 12B), wherein centers of all slots of the first slot set define a first geometric plane (Paragraph [0076]), (Figure 12B / note the slots follow their respective loop antenna in the same manner as applicant and thus must disclose the claimed plane), wherein the first slot set comprises a first trace angle that is an angle between the first geometric plane and a longitudinal axis of the housing (Paragraph [0076] / the angle can be 54.74 degrees), (Figure 12B), wherein a first slot of the first slot set is perpendicular to the first trace angle (Figure 12B), wherein a second slot of the first slot set is positioned at a first point in the housing immediately overlapping a second point of the first loop antenna, wherein the first point and the second point form a line that is normal to the longitudinal axis, and wherein the second slot of the first slot set is perpendicular to the first trace angle from a point of view along the line (Figure 12B); a second slot set that overlaps and follows the path of the second loop antenna  (Paragraph [0076]), (Figure 12B), wherein centers of all slots of the second slot set define a second geometric plane  (Paragraph [0076]), (Figure 12B), wherein the second slot set comprises a second trace angle that is an angle between the second geometric plane and a longitudinal axis of the housing  (Paragraph [0076] / again note 54.74 degrees), (Figure 12B), and wherein a first slot of the second slot set is perpendicular to the second trace angle  (Paragraph [0076]), (Figure 12B); and a third slot set that overlaps and follows the path of the third loop antenna  (Paragraph [0076]), (Figure 12B), wherein centers of all slots of the third slot set define a third geometric plane  (Paragraph [0076]), (Figure 12B), wherein the third slot set comprises a third trace angle that is an angle between the third geometric plane and a longitudinal axis of the housing, and wherein a first slot of the third slot set is perpendicular to the third trace angle (Paragraphs [0070], [0075], [0076]), (Figures 11,12B).
Homan does not disclose the second slot of the first slot set is non-perpendicular to the first trace angle from a point of view along the line.
Bittar discloses the second slot of the first slot set is non-perpendicular to the first trace angle from a point of view along the line (Paragraph [0062] / note that this reference is being interpreted in the same manner that applicant is interpreting the instant application with regard to the above feature.  As such, because Bittar explains that the slots are “substantially perpendicular” to the adjacent coil (loop antenna), where substantially perpendicular means and includes a +/- 10 degree offset from a true perpendicular relationship, Bittar reasonably includes having one slot that is 90 degrees to the trace angle / loop antenna, and another slot that is greater or less than 90 degrees to the trace angle / loop antenna).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Homan to include the second slot of the first slot set is non-perpendicular to the first trace angle from a point of view along the line as taught by Bittar in order to advantageously reduce the cost of the device and complexity of the equipment needed to form the shield by not requiring the slots to be formed with very high precision such that they are exactly perpendicular to the trace angle / loop antenna and instead allow for a reasonable variance.  
As to Claim 21,
Homan does not disclose a first shape of a first slot of the three slot sets is different from a second shape of a second slot of the three slot sets.
Bittar discloses a first shape of a first slot of the slot set is different from a second shape of a second slot of the slot set (Paragraph [0062]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Homan to include a first shape of a first slot of the three slot sets is different from a second shape of a second slot of the three slot sets given the above disclosure and teaching of Bittar in order to advantageously reduce the cost of the device and complexity of the equipment needed to form the shield by not requiring the slots to be formed with very high precision such that they are exactly the same shape and instead allow for a reasonable variance.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Homan et al. (Homan) (US 2013/0191028) in view of Bittar et al. (Bittar) (WO 2018/132086 A1) as applied to claim 9 and in further view and Signorelli et al. (US 2008/0074336).
As to Claim 17,
Homan does not disclose a length of slots in the first slot set increases in a direction angularly away from a point of intersection of the first loop antenna and the second loop antenna or the third loop antenna.
Signorelli discloses a length of slots in the first slot set increases in a direction angularly away from a point of intersection of the first loop antenna and the second loop antenna or the third loop antenna (Figure 12 / note the slots length increases from the middle where there is antenna overlap for slots (1204a) but increases in the X direction as seen with slots (1204), (Paragraph [0054]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Homan to include a length of slots in the first slot set increases in a direction angularly away from a point of intersection of the first loop antenna and the second loop antenna or the third loop antenna as taught by Signorelli in order to advantageously shorten some of the slots to accommodate other slots (Paragraph [0054]), and to ensure that the slots for differing antennas do not overlap with each other and therefore weaken the overall strength of the shield.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Homan et al. (Homan) (US 2013/0191028) in view of Bittar et al. (Bittar) (WO 2018/132086 A1) as applied to claim 1 and in further view and Moriarty (US 5,631,563).
As to Claim 6,
Homan in view of Bittar does not disclose a toothed pattern at an end of the triad antenna shield to mate with a complementary toothed pattern of the resistivity logging tool to maintain orientations of the three slot sets with respect to the resistivity logging tool.
Moriarty discloses a toothed pattern at an end of the antenna shield (15) to mate with a complementary toothed pattern of the logging tool to maintain orientations of the slot sets with respect to the resistivity logging tool (Figure 4), (Column 4, Lines 19-24 / note the toothed pattern on both collar (20) and shield (15)), (Abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Homan in view of Bittar to include a toothed pattern at an end of the triad antenna shield to mate with a complementary toothed pattern of the resistivity logging tool to maintain orientations of the three slot sets with respect to the resistivity logging tool given the above disclosure and teaching of Moriarty in order to advantageously ensure that the shield is retained in place during drilling or logging operations so as to continue to protect the antennas during drilling or logging operations and ensure the antennas do not become damaged.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858